Title: From George Washington to Samuel Tucker, 21 July 1776
From: Washington, George
To: Tucker, Samuel



Sir
New York July the 21st 1776

As we have the strongest reason to beleive the period is just at Hand or will soon be, when we shall have the most pressing occasion for Troops successfully to oppose and defeat the formidable Army we expect against us, I confess I feel myself not a little concerned for the slow manner in which the Levies come in that were required by Congress, and which will be essential to counteract the Efforts of our Enemies.
Not many more than Twelve Hundred of the Quota to be furnished by your State are yet arrived, & I am apt to conclude, that It will be a long time before the whole can be made up by Voluntary Inlistments. As the succour they are meant to afford by the delay that may attend that mode of raising them, may be too late and after an Important stroke has been given us, I submit It to your consideration whether It may not be prudent

to devise some other way by which they may be raised, and their aid immediately had.
Voluntary Inlistments without doubt are preferable to any other mode, if they could be effected in time, and what I would wish for; But as there is too much reason to fear they cannot, from the small progress already made, the Critical situation of our Affairs requires that other means should be used; and in full confidence that nothing will be omitted on the part of your Honble body to forward the Quota required of them by Congress. I am with great respect Your & their most Obedt Servt

Go: Washington


P.S. Ten Sail of Ships are just discovered in the Offing below Sandy Hook—what they are I know not as yet.


G.W.
